DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02-24-2022 has been entered. 
Status of the Claims
	Claims 54-59, 62-70, 73-77 are currently pending in the application. Claims 57, 58, 62, 64, 65, 68, 69, 73 are currently withdrawn. After further consideration the election of species requirement with regards to the particular mutation (elected N337T) as in claims 55, 56 and 66, 67 presented 04-13-2021 is withdrawn. The claims 57, 58, 64, 65, 68, 69 are rejoined and examined on the merits below. Claims 62 and 73 remain withdrawn as directed to different group Invention. Therefore, in summary claims 54-59, 63-68, 70, 74-77 are examined below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 54-59, 74, 76  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The instant claim 54 describes a pharmaceutical composition which comprises a dimeric engineered antibody, and carrier which comprises a generic antigen binding domain and a constant domain CH1, CH2, CH3 which is derived from the IgA2 allotype. The claim further specifically describes that the molecule does not comprise an IgA1 hinge, and comprises a mutation in “a tailpiece region” which is a substitution, or deletion of the terminal C or Y amino acids. The tailpiece region of the IgA1 and IgA2 molecules conventionally comprise the last 18 amino acids of the IgA1 and IgA2 allotypes of IgA. As the constant domain “comprises” the CH1, CH2, CH3 of the IgA2 molecule , allowing for additional components in the “constant region”. Therefore, the applicant has claimed a large genus of “engineered” antigen binding molecules with mutations or deletions of any combinatorial number of 1-16 amino acids in the tailpiece region and undefined additions to the upstream constant region as well. The molecules must have a function as required at least to be capable of forming dimeric molecules. In the specification applicant has provided one example of an IgA molecule with an IgG derived antigen binding domain (ch14.18-IgA1) which appears to consist of the human IgA1 consensus amino acid sequence, and is described as “highly monomeric”(0088).  Applicant further presents a singular hypothetical IgA1-IgA2(m) “hybrid” constant domain antibody, with no indication, rationale or assay which may illustrate how this molecule may be dimeric in form. This molecule does not even appear to comprise mutation which is not a deletion of the tailpiece penultimate C or final Y residues as illustrated in Figure 12A , with hIgA2m(1) corresponding to the SEQ ID NO: 11 claimed as reference sequence. The two example molecules thus disclosed by the applicant, one of which comprises an IgA1 hinge and therefore does not qualify for this reason, also are found to be primarily monomeric in form. Thus, applicant appears to have not disclosed any examples or species of the claimed molecule which satisfy the requirements of claim 53. In contrast to the limited examples provided, the applicant claims a genus as described above which encompasses any mutation or deletion in the tailpiece region of the molecule, in addition to further mutations outside of the tailpiece region as described in the dependent claims 55, 56 any and all of which must preserve at least an ability to form a dimeric molecule.  In regards to the formation of dimeric IgA, for instance the disclosure of Atkins et al 1996 (of record), describes with respect to the tailpiece region of IgA1, which is identical to that of the IgA2m(1) allotype that mutations of at least the N glycosylation site (N459, “Bur” numbering scheme) results in reduced dimer assembly in secreted IgA culture system which includes the associated J chain, which is required for more efficient dimeric IgA production (Atkins, p158 column 2, paragraph2). The disclosure further describes that the tailpiece plays a critical role in the dimerization, with the penultimate CH3 cysteine residues of the IgA monomer molecules forming disulfide bonds with the J chain to form the dimeric IgA molecule. Therefore, while it is clear that the penultimate cysteine molecule is required for the efficient dimerization of the monomeric IgA molecule, the composition of other residues in the tailpiece region may unpredictably affect the formation of dimeric IgA. 
Additionally with respect to the dimerization and the also the further limitation of the claim that the antibody elicit ADCC activity in an appropriate assay, it is noted that the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112. See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004). Therefore in regards to the claimed genus of IgA molecules as in claims 54-56, 59 the applicant has claimed a genus of molecules , without providing a representative number and variety of species, or any indication of which amino acid residues may or may not be substituted and/or deleted without affecting dimerization and ADCC function. Therefore, applicant has not demonstrated that they were in the applicant was in possession of said genus as claimed (see MPEP 2163(II)(A)(3)(a)(ii)).

Claims 63-68, 70, 75, 77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claim 63 describes an IgA2 derived antibody pharmaceutical composition which is monomeric and comprises a deletion of at least three amino acid, mutation in the tailpiece region relative to the IgA2m(1) allotype molecule as presented in SEQ ID NO: 11. Thus the issues with respect to the claim 54 above are similarly present in the instant claim 63. While the molecules disclosed by the applicant meet the requirements of being present as monomer one molecule is derived from the IgGA1 molecule and thus comprises the IgA1 hinge, and the second molecule presented as in figure 12, comprises only a 2 BP deletion of the N terminal tailpiece region of the IgA1-2 hybrid molecule and therefore does not satisfy the requirement that the molecule have at least a 3 amino acid deletion in this location. Thus, as indicated for the claim 54 and dependent claims applicant has not disclosed a representative number of species of the claimed genus of antibody molecules with IgA derived constant regions to allow one of ordinary skill in the art to conclude that the applicant was in possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54, 55, 56, 59, 63, 66, 67, 70, 74-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims 54 and 63 reference SEQ ID NO: 11 with sequence numbers which reference the what appears to be in the specification the “Bur” numbering scheme (0087). As written however the claims reference the  SEQ ID NO: 11 indicating for example (claim 54) the absence of a mutation in the terminal C471 or Y472, however the SEQ ID NO: 11 does not even comprise 471 amino acid in total length. For claims 56 and 66 for additional example the reference sequence does not comprise a N amino acid residue at this location. Appropriate clarification and/or explanation is required. It is noted that other applications and patent (17091897, 17091890; US11059909 and US11091562) from applicant utilize an IMGT numbering schema, which appears undisclosed in the instant application however. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 54 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woof et al (Journal of  Pathology 2006; 208: 270–282). Claim 54 is directed to an IgA2 molecule with a generic antigen binding domain.  The disclosure of Woof et al describes that an IgA2 molecule may be at least selected from naturally occurring antibody isotypes IgA2 m(1) and IgA2 m(2) molecules (Figure I). When compared at the amino acid sequence level these allotypes comprise mutations in various amino acid moiety scattered throughout the constant region (CH1-Hinge-CH2-CH3-tailpiece). One such difference between the IgA2 m(1) molecule and the IgA2 m(2) molecule is in the tailpiece region which comprises the last 18 amino acid of both of these IgA2 allotypes. Therefore, as written the claim reads on a “mutated” IgA2m(1) allotype (as in instant SEQ ID NO:11) when compared the IgA2m(2) isotype amino acid sequence (constant domain) as may be retrieved from the Uniprot Database (P0DOX2 · IGA2_HUMAN). For example, the “V458” according to the Bur schema numbering of SEQ ID NO: 11 which is described as an IgA2 m(1) molecule is found to be an “I458” in the corresponding IgA2 m(2) allotype molecule. The molecule contains the identical “C471” and “Y472” moiety which are not mutated or deleted. Thus, the IgA2 m(2) molecule satisfies the requirement of comprising an antigen binding domain (as all antibodies have this feature) an IgA2 subclass constant domain comprising an IgA CH1, CH2, CH3; a requisite mutation in the tailpiece region, and comprises an IgA2 hinge region (not an IgA1 hinge region). Applicant has therefore claimed any IgA2 m(2) allotype antibody naturally occurring or otherwise created as is disclosed in Woof et al.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 63-70, 75, 77  are rejected under 35 U.S.C. 103 as being unpatentable over Lohse et al (Cancer Research 2016;76:403-417. Published Online First December 3, 2015).   The instant claim 63 describes a monomeric IgA pharmaceutical antibody composition which is comprised of an IgA2 molecule which comprises a deletion of at least 3 amino acid in the tailpiece region.  In regards to the claims 63, 64, 65 the disclosure of Lohse et al describes an engineered mutant of the IgA2  m(1) molecule which comprises a deletion of the tailpiece region terminal CY amino acid residues. These residues are known in the art to be important for the dimerization and aggregation of the IgA molecules through complex formation and di-sulphide bonds to the J chain “joining chain” of the physiological produced dimeric IgA2 and IgA1 molecules. The removal of these residue results in significant abrogation of dimer formation and formation of predominantly monomeric forms of the engineered IgA molecules (Lohse, p406, column 2 paragraph 1). The molecule contains additional mutations which in aggregate comprise the identical additional claimed mutations (6) of the instant claims 66 and 67, 68 and 69 (Lohse, figure 1) which in combination give the molecule the superior characteristics described by Lohse et al. (abstract, throughout).  It would thus be obvious to delete the N-terminal 3 amino acids , for example of the tailpiece (18 amino acid total length) which includes the terminal CY molecule important for abrogation of dimer formation, caused by both dimerization with J chain in systems incorporating the J chain protein, and as spontaneous aggregates of the exposed N-terminal cysteine residue. One would be motivated to provide such a mutation for the purposes of creating a monomeric IgA2 antibody, the additional mutations which significantly improve its pharmacokinetics (longer serum half-life) and corresponding therapeutic efficacy to inhibit tumor growth in-vivo as a cancer therapeutic. In regards to the claims 70, 77 the disclosure of Lohse describes that the engineered chimeric (cetuximab derived antigen binding domain) IgA2 m(1) mutated (IgA 2.0) were capable of triggering effective ADCC when target cells were exposed to GMCSF primed neutrophil (PMN, PolyMorphoNuclear cells which comprise neutrophils) populations the IgG antibody (Table I, and p411, column 1, paragraph 1) did not elicit ADCC while the IgA 2.0 antibody elicited effective lysis of target cells through CD89 (FcAlphaRI) binding to constant domain moiety on the hybrid IgA molecule (p415, column 1, paragraph 2).  In regards to claim 75 and the requirement that the pharmaceutical composition would be provided in a unit dose form, it would be obvious to provide a composition which is tested and created for the purpose of treating a patient with a disease in a “unit dose” form for purposes of convenient and reproducible end user medical professional administration. 

Claim 54-59, 62 are rejected under 35 U.S.C. 103 as being unpatentable over Lohse et al (Cancer Research 2016;76:403-417. Published Online First December 3, 2015).  The disclosure of claim 54 differs from that of the claim 63 in that it describes a dimeric molecule which comprises a “mutation” in the tailpiece region which is not the terminal CY residues.  As described above the IgA2 m(2) allotype satisfies the requirement of a molecule with these characteristics. Therefore, it would likewise be obvious to modify both the IgA2 m(1) allotype and the IgA2 m(2) allotype similarly to as described above in the disclosure of Lohse et al for the purposes of utilizing such a molecule in subject populations in which this allotype is predominant thereby avoiding undesirable immune responses to epitopes unique to this molecule in subjects administered the agent for treatment purposes.  Such a molecule would be necessarily capable of at least forming dimers when produced in a cell line which also produces J-chain due to the formation of C terminal di-sulphide bonds with two IgA2 (m2) monomers. The benefits and characteristics as described in the disclosure of Lohse would therefore be an additional obvious benefit of incorporating the additional mutation combinations as described in the claims 55, 56, 57, 58 with reasoning congruent with that of claims 66-69. 

Response to Arguments - 35 USC § 102
Applicant’s arguments with respect to claim(s) 54-56, 63, 66, 67 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to claim(s) 59, 74, 70, 75 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additional references of relevance
A. Lohse et al. Characterization of a Mutated IgA2 Antibody of the m(1) Allotype against the   Epidermal Growth Factor Receptor for the Recruitment of Monocytes and Macrophages. THE JOURNAL OF BIOLOGICAL CHEMISTRY VOL. 287, NO. 30, pp. 25139–25150, July 20, 2012
B. Rouwendal et al. A comparison of anti-HER2 IgA and IgG1 in vivo efficacy is facilitated by high N-glycan sialylation of the IgA. mAbs 8:1, 74--86; January 2016.
C. Meyer et al. Improved in vivo anti-tumor effects of IgA-Her2antibodies through half-life extension and serum exposure enhancement by FcRn targeting. mAbs 8:1, 87--98; January 2016.

Conclusion
Summary: No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644